PER CURIAM.
In No. 02-6600, Darnell A. Toles appeals the district court’s order granting summary judgment to the defendant prison officials in his 42 U.S.C. § 1983 (2000) action attacking enforcement of the prison’s grooming policy. In No. 02-6599, the prison officials cross-appealed, arguing the district court should have dismissed Toles’ complaint on other grounds. In No. 02-6600, we affirm the district court’s order for the reasons stated by the district court. See Toles v. Young, No. CA-00-210 (W.D.Va. Mar. 6, 2002). We dismiss the cross-appeal, No. 02-6599, for lack of standing. See Deposit Guar. Nat’l Bank v. Roper, 445 U.S. 326, 333-34, 100 S.Ct. 1166, 63 L.Ed.2d 427 (1980); HCA Health Servs. of Va. v. Metropolitan Life Ins. Co., 957 F.2d 120, 123 (4th Cir.1992). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
No. 02-6599 — DISMISSED
No. 02-6600 — AFFIRMED